DETAILED ACTION
	The present application is a domestic application filed 30 July 2021, which is a continuation of US Application No. 15/546,508 (now abandoned), filed 26 July 2017, which is a national stage entry of PCT/US2016/13271, filed 13 January 2016, which claims priority to US Provisional Application No. 62/108,038, filed 26 January 2015. 
	The preliminary amendment filed 14 February 2022 is acknowledged. Claims 16 and 21-41 are pending in the current application and are examined on the merits herein. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The recitation “increasing butyric acid production in a gastrointestinal system of a human in need thereof” in instant claim 1 is broadly and reasonably interpreted as including any human having the bacteria necessary to produce butyric acid. 
The recitation “in need thereof” is not defined in the instant Specification. The Specification discloses the “present disclosure relates generally to nutritional compositions, and more specifically to nutritional compositions suitable for human use that include oligosaccharide compositions, and methods of producing such oligosaccharide compositions, as well as nutritional compositions” (p.1, paragraph [0002]). The instant Specification does not identify any patient population that is intended to benefit from these nutritional compositions. 
The recitation “increasing butyric acid production” requires the patient population to contain the bacteria responsible for producing butyric acid, i.e. butyrate-producing bacteria. This particular patient population is addressed in the rejection under 35 U.S.C. §103(a) below. 

The recitation “wherein the oligosaccharide composition is a functionalized oligosaccharide composition that is functionalized with a sugar alcohol” is broadly and reasonably interpreted to include an oligosaccharide that has been reacted with a sugar alcohol. 

The recitation “thereby increasing butyric acid production in the gastrointestinal system of a human” in instant claim 16 do not further limit the claims, as they recite the effect of performing the positively recited steps. See MPEP 2111.04, “the court noted that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited”.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 32-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for increasing butyric acid with lGOS, sGOS, AGOS, AXOS and MOS as prepared and tested in the Examples, does not reasonably provide enablement for increasing butyric acid by administering an oligosaccharide composition having a DP3+ and at least 1 mol% α(1,3) and at least 1 mol% β(1,3).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The Applicant’s attention is drawn to In re Wands, 8 USPQ2d 1400 (CAFC1988) at 1404 where the court set forth eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
(1) The nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
	Nature of the invention: The nature of the invention is directed towards the preparation of oligosaccharides from a specific catalyst. These oligosaccharides were then shown to increase the growth of four strains of bacteria, and all but one oligosaccharide increased the levels of butyrate (fig. 13 and fig. 14). They all increased the levels of acetate, and had unpredictable effects on the levels of lactate and propionate. 
The Breadth of the claims:  Claims 32-41 are directed towards selectively altering the gut microbiome in a human comprising administering to the human an oligosaccharide composition comprising an oligosaccharide having a DP 3+ and at least 1 mol% α(1-3) glycosidic linkages and at least 1mol% β(1-3) glycosidic linkages. Claims 39-41 is directed towards specific oligosaccharides prepared in the present Specification.
Thus, claim 32 encompasses any change in the gastrointestinal system including bacteria growth/inhibition, and any change to any SCFAs. Claim 32 also includes administering a particular oligosaccharide defined solely by the presence of alpha 1-3 and beta 1-3 linkages and oligosaccharides of at least three saccharides.  
	The state of the prior art: The fermentation of oligosaccharides, and their ability to support the growth of certain beneficial bacteria and/or inhibit the growth of harmful pathogenic bacteria in the GI tract depends on their specific structure and properties. They cannot be broadly generalized across all oligosaccharides.  
Holscher et al. teach properties including origin, chemical composition, physicochemical properties, and degree of polymerization can affect the microbial fermentation and therapeutic effects of dietary fibers (p. 173 right column second and third paragraphs; Gut Microbiomes, 2017, vol. 8, no. 2, pp.172-178, cited in PTO-892). According to Macfarlane et al. the effect of prebiotic saccharides on the gut microbiota are complex and not fully characterized. (p. 703 left column second paragraph, Alimentary Pharmacology and Therapeutics, 2006, vol. 24, pp. 701-714, cited in PTO-892). According to Cummings et al. the fermentability of various carbohydrates by intestinal bacteria differs with their structure. (p. S147 left column second paragraph, British Journal of Nutrition, 2002, vol. 87, suppl. 2, pp. S145-S151, cited in PTO-892). 
	The relative skill of those in the art:  The relative skill of those in the art is high.
	The predictability or unpredictability of the art:  As discussed above, differences in structure and physicochemical properties of saccharides can affect their biological and therapeutic effects.  Although various prebiotic oligosaccharides and dietary fibers have been identified, those skilled in the art cannot generalize known biologically active saccharides to the extent of being able to broadly predict the biological activity of the wide scope of oligosaccharides claimed herein.
	
	The amount of direction or guidance presented:  Applicant’s specification discloses a catalyst which can be used to assemble oligosaccharides from monosaccharides. (see present Figures 1-17). A number of specific oligosaccharides were produced using this catalyst and tested for fermentability by various microbes. (Examples 1-7, figure 14 in the drawings). Applicant’s disclosure does not, however, provide a method for generalizing all possible combinations of glycosidic linkages and specific monosaccharides which are encompassed within the scope of the claims.
The presence or absence of working examples: As discussed above, while there are examples of prepared oligosaccharides that can increase the growth of specific bacteria, or increase/decrease the levels of specific SCFAs, these examples cannot be generalized to the full scope of structures and methods claimed.
The quantity of experimentation necessary:  In order to practice the full scope of the claimed invention for all possible oligosaccharides having at least 1 mol % of alpha 1,3 and beta 1,3 linkages, regardless of other structural considerations, one of ordinary skill in the art would have needed to undertake extensive research further correlating the structure of oligosaccharides with their biological effects.  The scope of this effort would be extensive and unpredictable, constituting an undue burden in order to practice the claimed invention.
Genentech, 108 F.3d at 1366, sates that, “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion.” And “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.”
Therefore, in view of the Wands factors, as discussed above, particularly the scope of the claims and the lack of guidance or working examples, Applicants fail to provide information sufficient to practice the claimed invention for the full scope of all saccharides falling within the claimed structural limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 21-26 and 28-41 are rejected under 35 U.S.C. 103 as being unpatentable over Geremia et al. (US Patent Application Publication No. 2016/0007642; hereinafter referred to as the ‘642 Publication, cited in parent US Application 15/546,508).
The ‘642 Publication teaches an oligosaccharide composition comprising monosaccharide monomers connected by glycosidic bonds, wherein the monomers are C5/C6 monosaccharides and each glycosidic bond is independently selected from the group consisting of α-1,4 bonds, α-1,2 bonds, β-1,2 bonds, α-1,3 bonds, β-1,3 bonds, β-1,4 bonds, α-1,6 bonds and α-1,6 bonds (claim 18). At least 10% of the oligosaccharide composition has a degree of polymerization from 3 to 25 (claim 6). 
The ‘642 Publication teaches the preparation of poly(styrene-co-4-binyl-benzenesulfonic acid-co-1-(4-vinylbenzyl)-3H-imidazol-1-ium sulfate-co-divinylbenzene), (Example 72). The ‘642 Publication teaches preparing gluco-oligosaccharides from monomeric glucose, in the presence of the catalyst prepared from Example 72 (Example 73). The composition obtained comprises greater than 10 dry wt % of oligosaccharides having a DP of at least 3; and greater than 50 dry wt% (Table 2, sample time 180 min). The composition comprises at least two different glycosidic bonds (para [0023]). Different feed sugars were used including galactose to obtain galacto-oligosaccharide (Example 80), fructose to obtain fructo-oligosaccharide (Example 81), mannose to obtain manno-oligosaccharide (Example 82), a mixture of galactose and arabinose to obtain arabino-galacto-oligosaccharide (Example 83), a mixture of galactose and glucose (Examples 85 and 86), lactose (Example 87), corn syrup (Example 98) and corn starch (Example 99). HPLC and NMR analysis indicated the presence of at least β(1,4), α(1,3), β(1,3), α(1,6) and β(1,6) linkages in the prepared oligosaccharides (see e.g. paragraph [1196], [1199]).
The oligosaccharides are intended for improving human and animal nutrition and health, and serve as a source of non-digestible oligosaccharides (paragraphs [0009]). The oligosaccharides can be added to foods to reduce the caloric content and improve their impact on the human microbiome (paragraph [0004]). The oligosaccharides can be added to foods like breakfast cereals, and nutritional shakes and supplements (paragraph [0005]). The oligosaccharide composition is a source of dietary fiber (for example paragraphs [0901]-[0902], [0911]-[0915]).
The ‘642 Publication teaches Example 101 wherein gluco-oligosaccharide was prepared from corn syrup having an initial average degree of polymerization of 9, and an initial dextrose equivalent of 18. In the reaction, 100 g of the 18 DE corn syrup was mixed with 2.2 g catalyst poly-(styrene sulfonic acid-co-vinylbenzylimidazolium sulfate-co-divinylbenzene) and heated to 105°C (see Example 101). The ‘642 Publication teaches testing the reaction mixture at 0, 1, 2, 3 and 4 hours by HPLC. Following the reaction, 100 mL of de-ionized water was added to dilute the reaction mixture to about 50 Brix. The resulting syrup was separated using a vacuum filtration having a 50-100 micron fritted funnel. Additional water was added to obtain a syrup having a concentration of 75 Brix. The resulting gluco-oligosaccharide was analyzed by HPLC and found to contain at least β(1,4), α(1,3), β(1,3), α(1,6) and β(1,6) linkages in the prepared oligosaccharides (see e.g. paragraph [1196]). Note claim 18 also discloses the presence of a glycosidic bond selected from the group consisting of α-1,4 bonds, α-1,2 bonds, β-1,2 bonds, α-1,3 bonds, β-1,3 bonds, β-1,4 bonds, α-1,6 bonds and α-1,6 bonds (claim 18). The ‘642 Publication also teaches the starting sugar can include glucose (i.e. dextrose) or corn syrup (see paragraph [0077]). The ‘642 Publication teaches repeating the experiment with food-grade dextrose (which contains monomeric glucose); a 50/50 mixture of glucose and galactose (or lactose as in Example 87); Example 81 from fructose; Example 82 from mannose; Example 83 from a 50/50 mixture of galactose/arabinose. 
The ’642 Publication teaches the oligosaccharide can be functionalized with a sugar alcohol, wherein the sugar alcohol is sorbitol, xylitol, lacitol, arabitol, glycerol, erythritol, mannitol, galacitol, fucitol, iditol, inositol, volemitol, or a combination thereof (para [0086]).
While the ‘642 Publication teaches the oligosaccharide composition are for improving human nutrition and health, including nutrition and therapeutic applications in humans and animals, the ‘642 Publication does not expressly disclose administering the oligosaccharide composition to a human (instant claims 16 and 32). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer the oligosaccharide composition of the ‘642 Publication to a human. 
The skilled artisan would have been motivated to administer the oligosaccharide composition of the ‘642 Publication to a human because the ‘642 Publication teaches oligosaccharides are added to foods to reduce caloric content and improve the human microbiome, and that the prepared oligosaccharide is desirable for nutrition and therapeutic applications in humans. 
While the ‘642 Publication does not expressly disclose the mol% of each glycosidic linkage (α/β 1,2-linkage, 1,3-linkage, 1,4-linkage or 1,6-linkage), the mol% of each glycosidic linkage in the obtained oligosaccharides are necessarily the same as the mol% recited in the present claims, because the oligosaccharide composition of the ‘642 Publication was prepared in a similar way as in the present application as discussed above. 
Example 2 of the present Specification discloses gluco-oligosaccharides were prepared from reacting dextrose and poly-(styrene sulfonic acid-co-vinylbenzylimidazolium sulfate-co-divinylbenzene), for approximately 3 hours at 105 °C. Following the reaction, 100 mL of de-ionized water was added to dilute the reaction mixture to about 50 Brix. The resulting syrup was separated using a vacuum filtration having a 50-100 micron fritted funnel. Additional water was added to obtain a syrup having a concentration of 75 Brix. Example 3 of the instant Specification discloses repeating the experiment with dextrose; Example 4 from food grade lactose monohydrate; Example 5 from a 50/50 mixture of arabinose and galactose; Example 6 from a 50/50 mixture of arabinose and xylose; Example 7 from mannose. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.　In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433.
The ’642 Publication discloses a composition comprising gluco-oligosaccharides (and gluco-galacto for example) which have the same degree of polymerization and the same glycosidic bonds recited in the present claims. These oligosaccharides were prepared in a substantially identical process as the process used in the instant Specification to prepare the oligosaccharides of the instant claims. Since the Office does not have the facilities for preparing the claimed materials and comparing them with prior art inventions, the burden is shifted to Applicant to show a novel or unobvious difference between the claimed product and the product of the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980), see MPEP 2112.
Thus, the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art. 
Claims 16, 21-26, 28-39 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Sumner et al. (WO 2014/145276, cited in parent US Application 15/546,508) in view of Olano-Martin et al. (British Journal of Nutrition, 2000, vol. 83, pp.247-255, cited in parent US Application 15/546,508).
	Sumner et al. is directed towards preparing a carbohydrate composition having lower digestibility compared to traditional nutritive sweeteners (abstract). The composition may be particularly suitable in food, beverage and nutritional supplement applications (p. 27, paragraphs [00098], [00102], claims 72 and 73). The carbohydrate composition may be used as a fiber source that produces minimal amounts of intestinal gas after ingestion (paragraph [000105]). The obtained mixture had lower and delayed gas formation compared to liquid inulin (paragraph [000133] and fig. 7). The carbohydrate composition may be (partially) fermented in the intestine (paragraph [00011]). The health benefits of low-digestible carbohydrates include reduced caloric content, reduced or no effect on blood glucose levels, reduced cariogenic effect, modulation of triglyceride metabolism, reduced cholesterol and improved gastric emptying (paragraph [00011]).
Sumner et al. teach preparing oligosaccharides from a mixture comprising 95% dextrose (Example 1). The dextrose can be combined with a polyol including sorbitol, glycerol, erythritol, mannitol, and galactitol, and mixtures thereof (p.12, paragraph [00053]). The polyol may be incorporated into the oligosaccharides/polysaccharides of the intermediate composition. The carbohydrate compositions contain polycondensation polymers of only glucose, or comprise less than 10% sorbitol (paragraph [000131]). Thus, Sumner et al. teach an oligosaccharide functionalized with a sugar alcohol (which includes the sugar alcohols of present claims 29). Sumner et al. teach examples 1A-1H contained galactose and glucose units, i.e. gluco-galacto-oligosaccharide (Table 1).
Sumner et al. teach the term “oligosaccharide” refers to carbohydrates having a degree of polymerization (DP) of 3-15 (paragraph [00019]). A prepared composition had 40-80% DP3+, and 15-50% DP6+ (paragraph [0035]).  The oligosaccharides contained α- and β-glycosidic bonds with a 1,4-linkage, 1,2-linkage, 1,3-linkage or 4,6-linkage (p.4-5, paragraph [00016]). The composition comprises up to about 10% 1,2-glycosidic bonds; up to about 10% 1,3-glycosidic bonds, less than about 10% 1,4-glycosidic bonds; and 15-25% 1,6-glycosidic bonds (paragraph [0081]).
Sumner et al. teach preparing a gluco-oligosaccharide having the following characteristics (Tables 4 and 8): 

    PNG
    media_image1.png
    172
    547
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    100
    538
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    439
    589
    media_image3.png
    Greyscale
. 
Sumner et al. teach subjecting a saccharide feedstock with a catalyst to obtain a composition having oligosaccharides (p.7, paragraph [00030]). Sumner et al. teach exemplary saccharides that can be used as starting materials include a monosaccharide, disaccharide, an oligosaccharide, and other starch hydrolysate), (p.12, paragraph [00052]). Sumner et al. teach the feedstock is a saccharide, including dextrose corn syrup (claim 59). 
Sumner et al. do not expressly disclose the percent by weight of alpha- versus beta-glycosidic bond (present claims 16, 31, 32). Sumner et al. do not expressly disclose the bacteria present in the gut (present claim 35), which in turn produces butyric acid (present claim 16).
Olano-Martin et al. evaluated the fermentation of dextran, oligodextran and maltodextrin by human gut bacteria compared to glucose and fructooligosaccharides (FOS), (reference carbohydrates) (abstract). Olano-Martin et al. found FOS selectively increased the numbers of bifidobacteria. Oligodextrans enriched the levels of bifidobacteria, and elevated levels of butyric acid (abstract). Oligodextran also increased the population of lactobacilli (abstract). All oligodextran mixtures contained oligosaccharides having a DP of 3+, wherein oligodextrans I, II and IV were predominately DP of 3+ (Table 1). They found bacteroides, bifidobacterium and clostridium grew in the presence of the oligodextrans (Fig. 2). Carbohydrates predominately with α-1,6 glycosidic linkages were good substrates for butyric acid formation (p.250, last paragraph).The oligodextrans modulated the production of lactic acid, acetic acid, propionic acid and butyric acid (Fig. 3). The oligodextrans have potential as modulatory agents for the gut microflora, as they promoted the growth of bifidobacteria and lactobacilli while producing butyric acid (p.254, last two paragraphs). Olano-Martin et al. teach butyric acid is a desirable metabolite of gut bacteria and is associated with anti-neoplastic properties, including the ability to induce apoptosis in colonic tumor cell lines (p.254, sixth paragraph). Olano-Martin et al. teach “as the average molecular mass of oligodextrans increased, elevated amounts of butyrate were detected, giving a maximum of 14.9 mmol/l for oligodextran III” (p.251, first paragraph). Olano-Martin et al. also further teach “the bifidogenic differences between the high-molecular-mass oligodextrans II, III and dextran and the low-molecular-mass oligodextrans (I and IV) could possibly be attributed to the differences in their DP” (p.253, second paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer an oligosaccharide composition having a mixture of alpha and beta glycosidic bonds, including in combination with a prebiotic to a human to increase production of butyric acid.
One having ordinary skill in the art would have been motivated to prepare an oligosaccharide composition having a mixture of alpha and beta 1,2-glycosidic bonds, 1,3-glycosidic bonds, 1,4-glycosidic bonds and 1,6-glycosidic bonds	because Sumner et al. teach preparing an oligosaccharide mixture by reacting glucose with a catalyst, wherein the obtained mixture contains both alpha and beta glycosidic bonds. 
While Sumner et al. do not expressly disclose the percent by weight of each anomer (α versus β), one of ordinary skill in the art would not have expected a significant difference in their properties, vis-à-vis in vivo digestion. The skilled artisan would have had a reasonable expectation that the oligosaccharides would have the same or similar properties described by Sumner et al. because the compounds are anomeric isomers of each other, and the oligosaccharides studied includes both α- and β-bonds. See MPEP 2144.09, section I, “A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties."”. 
MPEP 2144.05, section I states: “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.”. The concentrations of 1,3-glycosidic linkages, 1,2-glycosidic linkages, 1,4-glycosidic and 1,6-glycosidic linkage taught by Sumner et al. lies or overlaps with the claimed ranges. Sumner et al. teach preparing a composition having greater than 40% DP3+, such as about 44-75% DP3+ from glucose. Thus, Sumner et al. teach the oligosaccharide mixture will contain 40-75% gluco-oligosaccharide, which overlaps with the recitation “at least 50 dry wt% of the oligosaccharide composition comprises one or more gluco-oligosaccharides. Thus, the claimed ranges are prima facie obvious over the teachings of the prior art. 
Furthermore, Sumner et al. teach the oligosaccharide composition can be prepared with other monosaccharides including galactose, which would result in a gluco-galacto-oligosaccharide composition. 
	One having ordinary skill in the art would have been motivated to administer a glucooligosaccharide having a mean degree of polymerization (DP) between 3-15 to increase the production of butyric acid in the gastrointestinal system of a human and increase the growth of one or more gut bacteria to increase the production of butyric acid. 
	The ordinary artisan would have been motivated to select and administer a gluco-oligosaccharide having a mean DP between 3-15 to alter the growth of one or more gut bacteria and increase the production of butyric acid because Olano-Martin et al. teach oligodextrans (gluco-oligosaccharides) were fermented by gut bacteria to increase levels of butyric acid. 
	The skilled artisan would have had a reasonable expectation of success because Olano-Martin et al. found a proportional relationship with oligodextran molecular mass and butyrate levels. The higher the average molecular mass, the higher the levels of butyrate. 
	According to Figure 1 of Olano-Martin et al., the molecular mass distribution of oligodextran III had a relatively high amount of oligosaccharides having a molecular mass of approximately 19,500 Daltons (DP = 19,500 Da/162 Da, DP = 120). And according to Table 1 of Olano-Martin et al., oligodextran contains  a significant amount of oligosaccharide with a DP3+, as well as DP6+, and DP11+. Similarly, Sumner et al. teach a carbohydrate composition with low-digestibility having 40-80% DP3+, 15-50% DP6+ and overall a DP 3-15, with varying amounts of mixtures having high amounts of DP 6+ (see products 2A and 2B).
	Thus, based on the teachings of both Sumner et al. and Olano-Martin et al. having oligosaccharides with a DP 3-15 in Sumner et al. and 1-11+ in Olano-Martin et al. (and much higher including a DP 120), one having ordinary skill in the art would have been motivated to increase the mean DP because Olano-Martin et al. expressly teach higher average DP increases butyrate production. The ranges of DP taught by the prior art overlap with the mean DP recited in the instant claims. See MPEP 2144.05, section II, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.”.
The ordinary artisan would have had a reasonable expectation of success in increasing the levels of butyric acid because the oligosaccharide structure of Sumner et al. is similar to the oligodextrans of Olano-Martin et al., which were found to result in high levels of butyric acid. 
The skilled artisan would have been motivated to increase the growth of Lactobacillus, Bifidobacterium, Clostridium, and Bacteroides because Olano-Martin et al. teach gluco-oligosaccharides (oligodextrans) having a DP3+ promoted their growth and production of butyric acid, thereby promoting their use as a functional food and in particular as prebiotics. The ordinary artisan would have had a reasonable expectation of success in modifying the growth of the aforementioned bacteria because the oligosaccharide structure of Sumner is similar to the oligodextrans of Olano-Martin et al. 
Thus, the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art. 
	
Claims 27, 40 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Sumner et al. in view of Olano-Martin et al. as applied to claims 16, 21-26, 28-39 and 41 above, and further in view of Roberfroid. (Journal of Nutrition, 2007, vol. 137, pp. 830S-837S, cited in parent US Application 15/546,508).
Sumner et al. teach as discussed above.
While Sumner et al. teach gluco-oligosaccharide can be combined with other monosaccharides including galactose, Sumner et al. do not expressly disclose gluco-galacto-oligosaccharide (present claims 26, 40, 41). While Sumner et al. teach the oligosaccharide composition can function as a source of dietary fiber, Sumner et al. do not expressly disclose wherein the oligosaccharide composition is combined with a prebiotic (present claim 27).
Roberfroid teaches the criteria for prebiotic classification include resistance to gastric acidity, hydrolysis by mammalian enzymes, gastrointestinal absorption, fermentation by intestinal flora and selective stimulation of the growth and/or activity of intestinal bacteria associated with health and well-being (p.832S, third, fourth and fifth paragraphs). Roberfroid teach inulin-type fructans have a bifidogenic effect and can be classified as a prebiotic (p.832S, fifth, sixth and seventh paragraph). Roberfroid also teaches trans-galactooligosaccharide (derived from lactose, i.e. glucose and galactose; p.832S, right column, third paragraph) can be classified as a prebiotic (p.833S, third paragraph). Roberfroid teaches mixing oligofructose and long-chain inulin has produced products known as oligofructose synergy, wherein they vary in DPav, DPmax and DP distribution (p.832, second paragraph). Roberfroid teaches infant formula supplemented with a mixture of oligosaccharides (90% galactooligosaccharide and 10% inulin) have been shown to increase fecal bifidobacteria in infants (p.833S, second paragraph. Roberfroid teaches rats inoculated with human fecal flora and fed a TOS-containing diet had significant increases in bifidobacteria and lactobacilli (p.833S, second paragraph). Roberfroid teaches prebiotics can be incorporated into many foodstuffs with the potential to improve or maintain a balanced intestinal microflora for health and well-being (p.834S, seventh paragraph). Roberfroid teaches popular targets for prebiotic use include lactobacilli, bifidobacterium and clostridium (p.8334S, eighth paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer gluco-galactooligosaccharide; and combine the oligosaccharide composition of Sumner et al. with inulin or TOS.
As noted above, Sumner et al. teach the preparation of oligosaccharides from any monosaccharide, disaccharide, oligosaccharide, or starch hydrolysate. Sumner et al. exemplify glucose as the starting material for the preparation of gluco-oligosaccharides, or alternatively galactose. The skilled artisan would have been motivated to modify the teachings of Sumner et al. such that the starting material was lactose (i.e. a gluco-galacto-disaccharide) to produce a gluco-galacto-oligosaccharide because lactose is a disaccharide having the glucose monomer, wherein glucose is clearly a preferred monosaccharide unit for the preparation of oligosaccharides in Sumner et al.; and because gluco-galacto-oligosaccharide is a type of trans-galactooligosaccharide which has been shown to have prebiotic properties, specifically increasing the levels of fecal bifidobacteria. 
The skilled artisan would have been motivated to combine the oligosaccharide composition of Sumner et al. with prebiotics inulin and/or TOS, because the oligosaccharide composition of Sumner et al. is used for a similar purpose as the prebiotics, i.e. it has low-digestibility, ferments in the intestines, acts as a fiber source, and produces less gas in the intestines compared to insulin.
Additionally, Sumner et al. teach the oligosaccharide composition can be formulated as a nutritional composition for therapeutic application in human health. In preparing the nutritional food, the skilled artisan would have been motivated to include a prebiotic with the oligosaccharide composition to maintain and/or improve the gastrointestinal health of the human subject. 
Furthermore, Roberfroid teaches mixtures of prebiotics containing inulin were synergistic in increasing the levels of bifidobacteria. Thus, the ordinary artisan would have been motivated to similarly combine known prebiotics with the oligosaccharide of Sumner et al. because it has similar properties as prebiotics in that they have low-digestibility, and known to get fermented in the intestines thereby maintaining or improving gastrointestinal health. 
The skilled artisan would have been motivated to combine the oligosaccharide composition of Sumner et al. with inulin and/or TOS, because Roberfroid teaches inulin and TOS-containing diets increased the concentrations of bifidobacteria and lactobacilli, two bacteria that were also targeted by administering the oligodextran (glucooligosaccharide) composition of Olano-Martin et al., which is structurally similar to that of the gluco-oligosaccharide composition exemplified in Sumner et al.
Thus, the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art. 

Conclusion
	In view of the rejections to the pending claims set forth above, no claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326. The examiner can normally be reached M-F: Noon-8pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BAHAR CRAIGO/
Primary Examiner
Art Unit 1759